Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or executable program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 18 recite mapping user data to determine employability for matching users to trending jobs.  The limitations of mapping skills and activity data, determining employability values based on matching of skills and activity data to data related to jobs, filtering to prioritize results, and displaying results as a ranked list, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as evaluating candidates for jobs using skill and activity data. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using memories, machine-readable medium, and/or repositories.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer memory with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a machine learning engine to perform the recited steps related to analyzing and scoring data. The machine learning engine used in these steps is recited at a high-level of generality and is only nominally and generically recited as a tool for performing these steps.
- Using interfaces of a display to present data.  The interfaces are stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea (see Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, 12, 13 ,and 19 recite a manner in which the data is presented.  The display is stated at a high level of generality and its broadest reasonable interpretation comprises merely a choice of presentation design that does not affect the processing or results of the system/method.  These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 3, 12, 13 ,and 19 are ineligible.
Claims 4-8, 14-17, and 20 recite further elements related to the analyzing steps of the parent claims and/or specific types of data.  These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4-8, 14-17, and 20 are ineligible.
Claim 9 recites further elements similar that have already been analyzed in the above rejections for parent Claims 1, 11, and 18.  These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 9 is ineligible.
Claim 10 recites the use of a cloud environment for program code service.  Similar to the additional elements discussed above, the computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).  These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 10 is ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1-20, Claims 1, 11, and 18 recite “…without association to job description data…”.   It is also unclear how the skills and activity data are related to a job without being related to a job description and/or what the differentiation between a job and its description is.  Although the specification discusses this throughout, it does not actually explain how the job data that is used for determining the values is not related to job description data (or any data that would/could be part of a job description).  It does not make clear the difference between “job description data” (that could be and is commonly used for matching user attributes to jobs) and the job data that is not associated with a description that Applicant uses for similar matching (matching user attributes to jobs).  It is not clear what job data is used, where it is sourced form, and/or how the machine learning engine determines top-trending jobs are based on only candidate data (or even determined form other methods).
In regards to Claims 7 and 17, Claims 7 and 17 recite “…as a function of a dimensional reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository.”.  No material could be found in the specification that described or explained these elements, including in conjunction with any “digital twin” material.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1-20, Claims 1, 11, and 18 recite “…without association to job description data…”.  For the recitations in the first element (“mapping”), it is unclear what the relationship of job descriptions would be to the skills and activity dimension data since the mapping is done only between candidates.  It is unclear what job description data is being referenced and/or how it would be used/related.
In regards to the second element (“determining”), it is not clear how the job description data is associated with the dimension data that was mapped between candidates.  It is also unclear how the skills and activity data are related to a job without being related to a job description and/or what the differentiation between a job and its description is. See the related 35 USC § 112(a) rejection, above, for more information.
In regards to Claims 2, 3, 12, 13 ,and 19, the claims recite the use of a “high probability of hiring threshold” to compare the ranked jobs for display.  The term “high probability of hiring” in Claims 2, 3, 12, 13 ,and 19 is a relative term which renders the claim indefinite. The term high probability of hiring” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to Claims 3 and 13, the claims recite the manner of display for jobs that failed to meet the minimum threshold.  However, parent Claims 1 and 11 recite that any jobs below the threshold are omitted in the filtering and not included in the subset of jobs that is displayed to the user.  It is unclear how/why this would be performed when the recited jobs are not included or displayed.
In regards to Claims 4, 5 ,14 ,and 15, Claims 4 and 14 recite “…determining from employment data that the top-trending jobs have better career opportunity values…”.  It is not clear how the terms “employment data” and “career opportunity values” are meant to differentiate form the parent claims.  It is not clear if or how “career opportunity values” are different than “employability values” (and/or how they would be used together).  Although a different label is applied to the value, the claims do not make clear if or how they are different, or what differences they would represent. It is not clear if or how “employment data” are different than employment related data in the parent claims (such as data related to users or to jobs) (and/or how they would be used together).  Although a different label is applied to the data, the claims do not make clear if or how they are different, or what differences they would represent.  Under broadest reasonable interpretation (based on the claim language as written)
In regards to Claims 7 and 17, Claims 7 and 17 recite “…as a function of a dimensional reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository.”.  It is unclear what is meant by these limitations and unclear as to the scope of the claim.  See the related 35 USC § 112(a) rejection, above, for more information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9-11, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (Pub. No. US 2018/0285824 A1) in view of  Zoia et al. (Pub. No. US 2017/0147984 A1).
In regards to Claims 1, 11, and 18, Kenthapadi discloses:
A system/ method, comprising: 
a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: or a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that cause the processor to:  (Fig. 1; [0108]-[0113])
mapping, without association to job description data, values of skills and activity data for a first candidate to a metadata representation of the first candidate that comprises a plurality of data dimensions stored within a metadata repository, wherein the metadata repository comprises skills and activity dimensional values for each of a plurality of candidates inclusive of the first candidate that are not associated to the job description data; ([0022]-[0029], multiple dimensions data including skill and activity data (interactions with jobs) are extracted and analyzed for a plurality of users, member data is stored in databases (this would include “proxy members”), a jobseekers data is mapped to “proxy members” data; [0050]-[0058], discusses multiple manners of matching users to jobs that do not necessarily include matching titles or descriptions of jobs to work experience titles (see Applicant’s specification at [0036]), emphasis on [0053], “…currently trending amongst proxy members…a “proxy member” of a searching member is another member having a skill set that is similar to the skill set of the searching member…”, note that [0058] states “any combination of”, indicating that no particular data (such as title or description) is required; [0002]; [0003] , further evidence that Kenthapadi is intended to “go beyond” merely matching job descriptions or title to title matching, as used in previous systems/methods)
determining, without association to the job description data, via a machine learning process, a plurality of employability values for the first candidate for each of a plurality of top- trending jobs, wherein the determining is a function of strength of match of the activity and skills values mapped for the first candidate to respective skills and activity data values within the repository that are associated to each of the top-trending subset of jobs without association to values of the job description data that are associated to the top trending jobs; ([0024]-[0029], a machine learning process is used to determine an “affinity” score (representing a jobseekers employability for a job) for the jobseeker to various jobs based on a match between the attributes of the jobseeker and the attributes of the job, the various trending jobs identified based on the jobseekers association the skill and activity data mapped to proxy members’ skill and activity data which identifies the trending jobs (emphasis on [0025]); [0050], “The reasons related to the connection of the user to the job may include relationships between the job and the social connections of the…quality of a fit between the job and the user characteristics…a quality of a match between the member's talent and the job…”; [0050]-[0058]; [0002]; [0003], discusses multiple manners of matching users to jobs that do not necessarily include matching titles or descriptions of (see above citations for details))
driving a graphical user interface display to present the prioritized subset of the top trending jobs to the candidate ranked as a function of differences in their determined employability values.(Fig 2; Fig. 5; 1312; [0035]-[0037]; [0108], multiple references to displaying job matches based on the ranking (the ranking based on the affinity/employability values))
Kenthapadi discloses filtering the top-trending jobs to generate a prioritized subset of the top trending jobs ([0025]; [0055]-[0057], recommended jobs are ranked based on affinity scores, the scores indicating how well the job matches the users’ interests). Kenthapadi also discloses that the highest ranked jobs ([0076]).  Although this implies that there would be some determination made, Kenthapadi does not explicitly disclose how this determination is made (including whether a threshold cut-off is used).  However, Zoia teaches:
filtering…that omits ones of the [identified/matched] jobs that have employability values that fail to meet a minimum threshold employability value ([0053], “…list of ranked job matches may be generated…by filtering the list using a minimum matching score threshold…matches with the highest scores…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kenthapadi so as to have included filtering…that omits ones of the [identified/matched] jobs that have employability values that fail to meet a minimum threshold employability value, as taught by Zoia in order to allow the results to be limited to only the most useful results (Zoia, [0053]). 
In regards to Claims 4 and 14, Kenthapadi discloses:
generating, via a machine learning filtering process, the plurality of top-trending jobs as a subset of a larger plurality of a universe of job classifications that are each defined within dimensional data values of the metadata repository, wherein the generating is a function of determining from employment data that the top-trending jobs have better career opportunity values relative to the remainder of other ones of the universe of job classifications. (Abstract; [0024]; [0063]-[0065]; [0076]; elsewhere throughout the reference, tending jobs are grouped (by industry, companies, locations, etc.)and the groupings are used for matching and filtering/ranking purposes; [0050]; [0058], shows jobs being grouped based on job opportunity data as related to the jobseeker and a “group affinity score” (“career opportunity values”))
In regards to Claims 5 and 15, Kenthapadi discloses:
wherein the data dimensions stored the metadata repository for the first candidate metadata representation and the universe of job classifications comprise geographic location values, the method further comprising; 
associating the career opportunity values of the universe of job classifications with geographic locations; generating via the machine learning filtering process the subset of the top-trending jobs to comprise jobs having geographic locations matching the geographic location of the first candidate metadata representation; and determining without association to job description data via the machine learning filtering process the plurality of employability values for the first candidate for each of the top-trending jobs as a function of strength of match of the geographic location of the first candidate metadata representation to the geographic locations of the top-trending ([0025]; [0080]; [0063]-[0065]; candidate and proxy member data includes location data and location data is used for matching jobseeker to trending jobs based on proxy member data; [0058], location data can be sued for affinity determination; [0065], describes scores applied to groupings of jobs; [0104], rankings can be further performed within subgroups [see also [0024]; [0108]; Claim 8])  
In regards to Claim 9, Kenthapadi discloses:
integrating computer-readable program code into a computer system comprising the processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program code instructions stored on the computer- readable storage medium via the computer readable memory and thereby performs the mapping the values of skills and activity data for the first candidate to the metadata representation of the first candidate, the determining the employability values for the first candidate for each of the top-trending jobs, the filtering the top-trending jobs to generate the prioritized subset of the top trending jobs, and the driving the graphical user interface display to present the ranked, prioritized subset of the top trending jobs to the candidate. (at least Fig. 1; [0108]-[0113])
In regards to Claim 10, Kenthapadi discloses:
wherein the computer-readable program code is provided as a service in a cloud environment. ([0113])
Claims 2, 3, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of  Zoia in further view of Selinger et al. (Pub. No. US 2010/0250336 A1).
In regards to Claims 2, 12 ,and 19, Kenthapadi discloses:
the driving the graphical user interface display to present the ranked prioritized subset of the top trending jobs related to the probability that a jobseeker could get hired for a job in comparison to a threshold, as described above.   Kenthapadi/Zoia does not explicitly disclose, but Selinger teaches:
depicting a first [recommendation] of the ranked prioritized subset of the top-[recommendations] in a first visual presentation format in response to determining that the [match] value of said first [recommendation] meets a high probability of [success]; ([0013], recommendation items are displayed with higher rankings displayed with different presentation formats (such as different colors))
depicting a second [recommendation] of the ranked prioritized subset of the top-[recommendations] in a second visual presentation format in response to determining that the [match] value of said second [recommendation] does not meet the high probability of [success], wherein the second visual presentation format is visually distinguished from the first presentation format. ([0013], higher ranked and displayed recommendation items would indicate that a better match was determined and therefore a higher probability that the identified recommendation) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kenthapadi/Zoia so as to have included the above presentation method, as taught by Selinger in order to allow the user to quickly identify the most relevant results (Selinger, [0013]; Kenthapadi, [0076], etc.). 
In regards to Claims 3 and 13, Kenthapadi discloses:
the driving the graphical user interface display to present the ranked prioritized subset of the top trending jobs related to the probability that a jobseeker could get hired for a job in comparison to a threshold, as described above.   Kenthapadi/Zoia does not explicitly disclose, but Selinger teaches:
depicting a third [recommendation] of the top-[recommendations] that was omitted from the prioritized subset of the top [recommendations] for having an [match] value that failed to meet the minimum [determination of success], in a third visual presentation format, wherein the third visual presentation format is visually distinguished from the first and second presentation formats. ([0013], would be applied in the same manner as above, an item that failed to meet a threshold would merely be displayed lower on the list, but be subject to the same type of visual differentiation as the two items describe din Claim 2, 12 ,and 19) or any other third item on the list)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kenthapadi/Zoia so as to have included the above presentation method, as taught by Selinger in order to allow the user to quickly identify the most relevant results (Selinger, [0013]; Kenthapadi, [0076], etc.). 
Claims 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of  Zoia in further view of Pham (WO 2016/040983 A1).
In regards to Claims 6, 16, and 20, Kenthapadi discloses:
wherein the data dimensions stored the metadata repository for the first candidate metadata representation and the universe of job classifications comprise geographic location values, the method further comprising; 
determining the employability values as a function of: strengths of match of the skills and activity dimensional values mapped for the first candidate within the repository to skills and activity dimension values of the each of the top- trending subset job classifications; ([0024]-[0029]; [0050]-[0058]) 
Kenthapadi/Zoia does not explicitly disclose likelihoods that the candidate will be able to acquire any missing skills required for each of the top-trending subset job classifications as a function of current dimensional values mapped for the first candidate within the repository, but Pham teaches the inclusion of a candidate’s ability to obtain new skills in an employment recruiting (Abstract; [0042]; [0063]) 
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Kenthapadi/Zoia so as to have included inclusion of a candidate’s ability to obtain new skills in an employment recruiting, as taught by Pham.
Kenthapadi/Zoia discloses a “base” recruitment method/system in which users’ data is used to determined their fit with positions, as shown above.  Pham teaches a comparable recruitment method/system in which users’ data is used to determined their fit with positions, as shown above.  Pham also teaches an embodiment in which a candidate’s ability to obtain new skills is included in an employment recruiting determination, as shown above.  One of ordinary skill in the art would have recognized the adaptation of inclusion of a candidate’s ability to obtain new skills in an employment recruiting to Kenthapadi/Zoia could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of  Zoia in further view of Garg et al. (Patent No. US 10,803,421 B1) in further view Raghunathan (Pub No. US 2020/0192973 A1).
In regards to Claim 7, 8, and 17, Kenthapadi/Zoia does not explicitly disclose projecting a digital twin replica of the skills and activity dimensional values mapped for the first candidate within the repository at an end of the future time period. However, Garg teaches the use of candidate data to make predictive versions of the candidate at future dates in regards to employability for job recruitment (Abstract; Claim 4, although the reference does not use the terminology used in the claim, it covers the same scope of material as interpreted in view of Applicant’s specification) [Claims 7 and 17]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kenthapadi/Zoia so as to have included the use of candidate data to make predictive versions of the candidate at future dates in regards to employability for job recruitment, as taught by Garg in order to improve matching system with a better understanding of candidates' future capabilities that lead to success in a job. (Garg, column 2, paragraph 2). 
Kenthapadi/Zoia/Garg does not explicitly disclose, but Raghunathan teaches:
as a function of a dimensional reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository ([0033]) [Claims 7 and 17]
wherein the dimensional reduction is a process selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure ([0166]) [Claims 8 and 17]
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Kenthapadi/Zoia/Garg so as to have included the above dimensional reduction steps, as taught by Raghunathan.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kenthapadi/Zoia/Garg so as to have included as a function of a dimensional reduction of a subset of the dimensional data of the first candidate that is clustered with other candidate dimensional data within the repository and wherein the dimensional reduction is a process selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure, as taught by Raghunathan in order to allow the use of known analysis techniques to recue that data to a more concise format (Raghunathan, [0032]-[0034]). 


Additional Prior Art not Relied Upon
Agrawal et al.   (Pub. No. US 2018/0357608 A1). Discloses candidate and job matching including not using specific taxonomy of job descriptions (such as not matching titles) (see at least [0020]-[0024]; [0029]-[0034]; [0056]; [0062]; [0069]).
Bastide (Pub. No. US 2017/0076244 A1). Related to the likelihood of a candidate acquiring specific skills (see at least [0081]).
Budzienski et al.  (Pub. No. US 2014/0244532 A1). Discloses candidate and trending job matching including not using specific taxonomy of job descriptions (such as not matching titles), identifying trending data based on analyzed candidate and job metadata, and ranking/filter matches for display (see at least [0002]-[0011]; [0037]; [0041]; [0057]; [0090]).
Noh et al.  (Pub. No. US 2018/0336241 A1). Discloses material related to formatting for prominently presenting ranked matches (see at least [0015]; [0051]).
Pajwani (Pub. No. US 2004/0148180 A1).  Related to the likelihood of a candidate acquiring specific skills (see at least [0012]; [0020]; [0045]; [0048]; [0066]-[0073]; Claim 1; Claim 4; Claim 7; Claim 10; Claim 15).
Peyer et al.  (Pub. No. US 2018/0285959 A1). Discloses material related to formatting for prominently presenting ranked matches (see at least [0083]).
Terhark et al. (Pub. No. US 2018/0232751 A1). Discloses material related to trending jobs and marketability of candidates (see at least [0016]; [0017]; [0021]; [0026]; [0027]; [0161]; [0169]; Fig. 12; Abstract).
Tong (CN 204229685 U). “…predicting individual future work performance. character trait of a person are different, each person will develop a personal behavior, skills and attitude along the personality type of the own…” (see at least [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             March 22, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629